                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
                              Plaintiff,          )
                                                  )
                      v.                          )      Cause No. 1:16-cr-00022-JMS-MJD
                                                  )
  MICHAEL JAMES WALDO (01),                       )
                                                  )
                             Defendant.           )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Tim A. Baker’s Report and Recommendation dkt [30]

recommending that Michael James Waldo’s supervised release be revoked, pursuant to Title 18

U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Baker’s Report and Recommendation dkt [30]. The Court finds that Mr. Waldo committed

Violation Number 4 as alleged by the U.S. Probation Office in its Petitions for Warrant or

Summons for Offender under Supervision dkts [14, 21, & 23]. The Court now orders that the

defendant's supervised release is therefore REVOKED, and Mr. Waldo is sentenced to the custody

of the Attorney General or his designee for a period of ten (10) months imprisonment with no

supervised release to follow. The Court recommends placement at FCI Milan, and that the Mr.

Waldo receive mental health treatment.




        Date: 7/5/2019




Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system
  United States Probation Office, United States Marshal
